Citation Nr: 0424612	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  04-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for a right knee 
disability with retained foreign bodies, currently evaluated 
as 10 percent disabling.

4.  Entitlement to compensable disability rating for post-
traumatic changes of the right ankle.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The veteran, through his representative, originally submitted 
his substantive appeal in this case in March 2004.  At that 
time he indicated on the VA Form 9 that he did not desire any 
type of a hearing in his case.

The veteran, through his attorney, submitted a second VA Form 
9 to the RO that was later received at the Board in August 
2004.  The veteran changed his election; he asked for a 
hearing before a member of the Board at the RO.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

